Citation Nr: 0737972	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-34 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss. 

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinnitus. 

3.  Service connection for bilateral hearing loss.

4.  Service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1966 to November 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that reopened the veteran's service 
connection claims for bilateral hearing loss and tinnitus.  

In July 2007, the veteran and his spouse appeared and 
testified at a Board personal hearing at the RO before the 
undersigned. 


FINDINGS OF FACT

1.  The claims for service connection for bilateral hearing 
loss and tinnitus were previously denied in a June 2002 
rating decision, and the veteran did not appeal that 
decision.

2.  Evidence received since the June 2002 denial of the 
claims for service connection for bilateral hearing loss and 
tinnitus includes evidence that is neither cumulative nor 
redundant and that raises a reasonable possibility of 
substantiating the claims for service connection for 
bilateral hearing loss and tinnitus.

3.  Tinnitus was not chronic in service; was not continuous 
after service separation; and the veteran does not have a 
current disability of tinnitus. 

4.  The veteran's pre-existing bilateral hearing loss was 
noted at service entrance, and did not permanently increase 
in severity during service. 


CONCLUSIONS OF LAW

1.  The June 2002 rating decision denying service connection 
for bilateral hearing loss and tinnitus became final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).

3.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

4.  Bilateral hearing loss existed prior to service and was 
not aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in July 2003, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claims that included evidence required to 
substantiate the elements of service connection; information 
and evidence that VA would seek to provide; information and 
evidence that the veteran was expected to provide; and the 
veteran was essentially instructed to submit any evidence in 
his possession that pertained to his claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In March 
2006, the RO also notified the veteran of the process by 
which initial disability ratings and effective dates are 
established.  In the present appeal, because the service 
connection claims are being denied, and no effective date or 
rating percentage will be assigned, the Board finds that 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess, supra.    

In Kent v. Nicholson, 20 Vet. App. 1 (2006), it was noted 
that the veteran must be apprised as to the requirements both 
as to the underlying service connection claim and as to the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  In this case, because 
the Board is taking favorable action and reopening the claims 
for service connection for hearing loss and tinnitus, a 
decision at this point poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
  
VA has satisfied the duty to assist the veteran with respect 
to his claims for benefits in accordance with 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c).  Service medical records have 
been associated with the claims file.  All identified and 
available treatment records have been secured, and the 
veteran has been afforded a VA examination and medical 
opinions in conjunction with his claims.  In an April 2006 
response, the veteran indicated that he had no other 
information or evidence to give VA to substantiate the claim.  

Notwithstanding the veteran's request for another VA 
audiological examination, the Board finds the April 2007 VA 
audiological examination report to be adequate for rating 
purposes.  The April 2007 VA examination report indicated a 
review of the claims file, specifically including service 
medical record evidence of audiological examination reports 
at service entrance in May 1965 and at service separation in 
November 1967.  With regard to the veteran's assertion that 
the April 2007 VA audiological examination report is 
inadequate for rating purposes because it considered the 
November 1967 service separation examination as showing 
"normal hearing bilaterally," the audiometric test results 
indicated in the November 1967 service separation examination 
were in fact within the range of decibel variations that are 
considered normal.  The threshold for normal hearing is from 
0 to 20 decibels.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  As explained below, the presumption of 
administrative regularity that the service separation 
examination was conducted and the audiological testing 
results were recorded has not been overcome.  

For these reasons, the Board finds that the duties to notify 
and assist have been met.  The appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of the claim, including by submission of 
statements, personal hearing testimony, and arguments 
presented by the representative organization in writing and 
at the personal hearing.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Reopening Service Connection for Hearing Loss and Tinnitus

Service connection for bilateral hearing loss and tinnitus 
was previously denied in a June 2002 rating decision.  The 
bases of the prior final denial of service connection were 
that there was no objective evidence of permanent worsening 
of pre-existing bilateral hearing loss in service, and that 
there was no evidence of tinnitus in service or that tinnitus 
was related to service.  The June 2002 rating decision became 
final because the veteran did not enter a notice of 
disagreement with the decision within one year of notice of 
the decision.  38 C.F.R. §§ 20.302, 20.1103. 

In June 2003, VA received the veteran's claims to reopen 
service connection for bilateral hearing loss and tinnitus.  
The August 2003 rating decision on appeal reflects that the 
RO determined that new and material evidence to reopen the 
claims for bilateral hearing loss and tinnitus had been 
received, reopened the claims, and adjudicated the claims on 
the merits.  Because the Board has the jurisdictional 
responsibility to consider whether it was proper to reopen 
the claims, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

The law provides that a claimant may reopen a previously 
finally adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decision makers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the VA Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.  Consequently, the 
evidence that must be considered in determining whether there 
is a basis for reopening this claim is evidence added to the 
record since the final June 2002 RO rating decision.

After a review of all the evidence of record, the Board finds 
that some of the evidence received since the June 2002 RO 
rating decision that was not previously submitted to agency 
decision makers, when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claims, and raises a reasonable possibility 
of substantiating the claims for service connection for 
hearing loss and tinnitus.  The additional evidence of record 
since the June 2002 decision includes a May 2003 medical 
opinion from N.G. Goldhaber, M.D., noting that hearing loss 
was possibly related to military service.  The additional 
evidence of record since the June 2002 decision also includes 
the veteran's spouse's personal hearing testimony regarding 
the presence of tinnitus within a few years after service in 
conjunction with dizzy spells and sweats, and the veteran's 
hearing testimony that, although he did not have any ringing 
in the left ear, he had at some time heard some ringing in 
the right ear that was associated with dizzy spells.  The 
Board finds that this evidence is new and material evidence 
to reopen the claims of service connection for bilateral 
hearing loss and tinnitus.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  Having reopened the claims for service connection, 
the Board will address the merits of such claims.

Service Connection for Tinnitus

Turning to the merits of the claim for service connection for 
tinnitus, the veteran essentially contends that in the past 
he has experienced tinnitus in both ears; that the tinnitus 
he previously had in the left ear no longer exists; and that 
he has, or had, some tinnitus in the right ear. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In this case, service medical records are negative for any 
evidence of tinnitus during service.  Noise exposure 
(acoustic trauma) during service is recognized as the veteran 
was a vehicle mechanic and was exposed to gunfire.  At the 
July 2007 personal hearing, the veteran testified that he did 
not remember having any ringing or pain in the ears during 
service.  

The evidence also shows that tinnitus was not continuous 
since service separation.  On the veteran's Application for 
Compensation, he indicated that tinnitus began after service 
in 1971.  A private post-service treatment record November 
2001 reflects a history of tinnitus in both ears for five 
years or more.  The multiple lay statements reflect reports 
of difficulty with hearing, but notably do not include a 
mention that the veteran complained of tinnitus or ringing in 
the ears at any time.  A May 2003 letter from Neil Goldhaber, 
M.D., reflects a history of loud noise exposure in service 
and complaints of decreased hearing for 25 years, but does 
not include any history of the presence of tinnitus.  The 
April 2007 VA audiology examination report reflects the 
veteran's history of first experiencing tinnitus only about 
10 years prior to this examination.  At the July 2007 
personal hearing, the veteran testified that he was not sure 
when after service his tinnitus began, and his spouse 
testified that the veteran did not mention anything about 
tinnitus in the first years after service separation. 

There is otherwise no competent medical evidence of a 
currently diagnosed disability of tinnitus.  Although the 
medical form accompanying the May 2003 letter from Neil 
Goldhaber, M.D., reflects a diagnosis of tinnitus, the 
veteran subsequently indicated at a VA examination in 2007 
and during personal hearing testimony in 2007 that this 
pertained to left ear, and that the tinnitus had subsequently 
resolved.  The April 2007 VA audiology examination report 
reflects the veteran's history of experiencing tinnitus about 
10 years prior in conjunction with dizziness/vertigo, that 
the veteran's left ear hearing loss became complete, and that 
the left ear tinnitus completely resolved.  The April 2007 VA 
audiology examination report reflects no current diagnosis of 
tinnitus.  At the July 2007 personal hearing, the veteran 
testified that he no longer had ringing in the left ear as of 
seven or eight years prior, and that at some time he had 
experienced ringing in the right ear, he had experienced 
tinnitus in conjunction with dizzy spells, but the tinnitus 
was gone.  The veteran did not testify that he currently has 
tinnitus of either ear.  The Court has held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992). 

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for tinnitus, and the claim must be denied.  
Because a preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Bilateral Hearing Loss

Turning to the merits of the claim for service connection for 
bilateral hearing loss, the veteran essentially contends that 
pre-existing hearing loss was aggravated by exposure to loud 
noise during service.  He also contends that he did not have 
pre-existing hearing loss, and he did not report hearing loss 
at service entrance. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111.  A pre-existing 
injury or disease is considered to have been aggravated by 
active service if there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA bears 
the burden to rebut the presumption of aggravation in 
service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However, 
aggravation is not conceded where the disability underwent no 
increase in severity during service based on all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Thus, "a lasting worsening of the condition" - that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply because the veteran's hearing loss pre-existed service 
entry, and was "noted" as part of the audiological test 
results recorded at the service entrance examination in 1965.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  An 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a).



The veteran began active duty service in February 1966.  
Service medical records include a May 1965 examination report 
of audiological examination conducted prior to service entry 
that recorded the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
15
15
45
65
LEFT
25
15
20
50
50

A second hearing test showed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
35
55
LEFT
15
0
10
35
35

(The Board notes that service department audiometric 
examinations prior to November 1, 1967, are assumed to be 
American Standards Association (ASA) units and have been 
converted to International Standards Organization (ISO) units 
for proper comparison.)  As part of this service entrance 
examination, the audiological examiner assessed these 
audiological findings as partial hearing loss, high frequency 
(H-2), bilaterally. 

Based on the hearing test results noted prior to service 
entry, the Board finds that the veteran had bilateral hearing 
loss prior to entering service.  The clinical audiological 
measures recorded at the May 1965 service entrance 
examinations, as well as the service entrance examiner's 
assessment of high frequency hearing loss, indicate that pre-
existing bilateral hearing impairment was "noted" at 
service entrance.  Because the veteran's pre-existing 
bilateral hearing impairment was "noted" at service 
entrance, the presumption of sound condition at service 
entrance under 38 U.S.C.A. § 1111 did not attach.  With 
regard to the veteran's contention that, because he did not 
tell the examiner about pre-existing hearing loss, hearing 
loss should not be considered pre-existing and he should be 
presumed sound at service entrance, the Board finds that the 
specific clinical audiological measures recorded at the May 
1965 service entrance examinations and the examiner's 
assessment of high frequency hearing loss are more probative 
on the question of pre-existence of bilateral hearing loss 
than the veteran's report of history or complaints at the 
service entrance examination.  Because the presumption of 
sound condition at service entrance did not attach, the focus 
of this matter is whether the veteran's pre-existing 
bilateral hearing loss was aggravated during his period of 
active service.  

Regarding aggravation, it is pointed out that the lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service, or that any increase 
in disability was due to the natural progress of the pre-
existing condition.  38 C.F.R. § 3.306.

The service medical records include a September 1966 periodic 
examination report, which noted the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
30

45
LEFT
20
15
5

45

On repeat examination, the following pure tone thresholds, in 
decibels, were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15

35
LEFT
10
10
10

0

(Results have been converted to ISO units.)  



The examination report at service discharge conducted in 
November 1967 recorded the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

5
LEFT
-0
-10
0

-0

There is no evidence in any of the veteran's service medical 
records that pre-service hearing loss was aggravated during 
active service.  While the November 1967 in-service 
audiometric test results vary from the service entrance 
examination findings, and reflect clinical findings within 
the normal ranges, even if the results are assigned less 
probative value than other in-service audiological measures, 
there is still no evidence of permanent increase in severity 
during service of the pre-existing hearing loss.  

With regard to the veteran's and representative's contention 
that the November 1967 examination audiological test results 
are invalid because no audiological examination was 
conducted, the Board finds that the evidence of record is 
insufficient to overcome the presumption of regularity that 
audiometric test results were entered in November 1967 in the 
regular course of a service separation audiological 
examination.  The Court has held that "there is a 
presumption of regularity which holds that government 
officials are presumed to have properly discharged their 
official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 
308-09 (1992) (quoting United States v. Chemical Foundation, 
Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  
Unless rebutted by clear evidence to the contrary, VA is 
entitled to the benefit of this presumption.  The veteran has 
not submitted credible evidence to rebut the presumption that 
the medical entries in his service medical records in 
November 1967 showing audiological testing results were not 
properly recorded in the discharge of their duties to record 
such clinical findings.  See also Baldwin v. West, 13 Vet. 
App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  

In this case, the mere assertion by the veteran and his 
representative that an audiological examination was not 
conducted at service separation is insufficient to overcome 
the presumption of regularity.  While the test results' 
variance with previous in-service audiometric findings may be 
considered in assigning probative value, the audiometric test 
results recorded at the November 1967 examination are not to 
be automatically excluded as of no probative value.  The 
Board notes that repeat testing at the previous service 
examinations in 1965 and 1966 reflect better test results 
than during initial testing, and include audiometric test 
scores in Hertz ranges 500, 1000, 2000, and 4000 (left ear) 
that are even within the "normal" ranges of decibel hearing 
loss, although they show some recorded level of hearing 
impairment.  See Hensley, 5 Vet. App. at 157 (threshold for 
normal hearing is from 0 to 20 decibels).  The repeat testing 
at the previous service examinations in 1965 and 1966 at the 
3000 Hertz range (on only one examination tested) and the 
4000 Hertz range of the right ear that show hearing loss 
levels outside the normal range, but still do not show 
increased severity of bilateral hearing loss during service.  

There are two medical opinions as to the relationship between 
the veteran's current hearing loss and service.  In a May 
2003 letter, Dr. Goldhaber noted the veteran's history of 
noise exposure in service, his current profound sensorineural 
hearing loss in the left ear and severe high frequency 
sensorineural haring loss in the right ear,  and MRI scan of 
the head/brain excluding a central nervous system lesion as a 
cause for his asymmetric hearing loss.  Dr. Goldhaber opined 
that based on this information, there was a "possibility" 
that the veteran's disability was "related to" military 
service.  The history upon which Dr. Goldhaber relied did not 
include notation of pre-existing bilateral hearing loss.  

An April 2007 VA examination report, which was completed upon 
review of the claims folder that included audiometric test 
scores at service entrance, during service, and at service 
separation; the veteran's history and complaints; 
audiological and physical examination of the veteran's ears; 
and a diagnosis of bilateral sensorineural hearing loss.  The 
April 2007 VA audiological examiner offered the opinion that 
the veteran's hearing loss was not caused by or aggravated by 
events that occurred while in the military.  The bases for 
the examiner's opinion included that hearing loss was present 
at the time of enlistment; was not present at time of 
separation; present hearing loss, at least in the right ear, 
was most likely all or in part due to an unrelated disease 
process; and post-military occupational noise exposure was a 
contaminating factor.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).  

The Board finds that the April 2007 VA examiner's opinion is 
of more probative value than Dr. Goldhaber's May 2003 
opinion.  The VA examination report was done in conjunction 
with review of the claims folder while Dr. Goldhaber's 
opinion was based on the veteran's history.  Additionally, 
the VA examination report is generally more complete and 
offers extensive reasons and basis for the conclusion reached 
while Dr. Goldhaber's opinion is unsupported by bases.  
Because the history upon which Dr. Goldhaber relied did not 
include notation of pre-existing bilateral hearing loss, it 
is an inaccurate history.  While an examiner can render a 
current diagnosis based upon his examination of the veteran, 
the Court has held that without a thorough review of the 
record, an opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  In 
effect, it is mere speculation.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  Moreover, an opinion based upon an 
inaccurate factual premise has no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).

In addition, Dr. Goldhaber's opinion only offers that there 
is a "possibility" that current hearing loss is related to 
service, and does not even address the relevant question of 
aggravation in or by service.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  Considered in its full 
context, including the absence of notation of pre-existing 
bilateral hearing loss, Dr. Goldhaber's opinion lacks 
probative value because it is an opinion of mere possibility 
and not probability.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (a letter from a physician indicating 
that veteran's death "may or may not" have been averted if 
medical personnel could have effectively intubated the 
veteran was held to be speculative); Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (the Court found evidence favorable 
to the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or 
may not" and was deemed speculative); Bloom v. West, 12 Vet. 
App. 185 (1999) (the Court held that a physician's opinion 
the veteran's time as a prisoner of war "could have" 
precipitated the initial development of a lung condition, by 
itself and unsupported and unexplained, was "purely 
speculative"); and Bostain v. West, 11 Vet. App. 124, 128 
(1998) (the Court held that a physician's opinion that an 
unspecified preexisting service-related condition "may 
have" contributed to the veteran's death was too speculative 
to be new and material evidence).  To the extent that any 
probative value remains in 
Dr. Goldhaber's opinion, it is outweighed by the April 2007 
VA examination report opinion.  Because the VA examination 
report is more probative, the Board finds that weight of the 
evidence demonstrates that the veteran's pre-existing 
bilateral hearing loss was not aggravated in or by service.   

In adjudicating this claim, the Board must assess the 
competence and credibility of lay affiants.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. Jun. 15, 
2007), the United States Court of Appeals for Veterans Claims 
(Court), citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), emphasized that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran, his family, 
friends, and fellow servicemen are competent to attest to 
their observations of the veteran's bilateral hearing 
disorder.  Layno; 38 C.F.R. § 3.159(a)(2).  Their statements 
show that the veteran experienced hearing difficulties after 
service separation; however, as lay people, they are not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder, 
including that current hearing loss was aggravated by 
service, because they do not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  



For these reasons, the Board finds that the veteran's 
bilateral hearing loss existed prior to service, and that a 
preponderance of the evidence is against finding that the 
pre-existing bilateral hearing loss was aggravated by 
service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is reopened, 
and is denied on the merits.

Service connection for tinnitus is reopened, and is denied on 
the merits.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


